UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                   6/2/21



  United States of America,

                  –v–
                                                                       21-CR-280 (AJN)
  Jayquan Smith, et al.,
                                                                            ORDER
                           Defendants.


ALISON J. NATHAN, District Judge:

       An arraignment and initial conference in this matter is hereby scheduled for Thursday,

June 10, 2021 at 9:00 A.M. In light of the COVID-19 public health crisis, there are significant

safety and logistical issues related to in-court proceedings. Furthermore, the Court was informed

that videoconference was not reasonably available due to the logistical difficulties of proceeding

by videoconference in a case with multiple detained defendants. As a result, if the Defendants

are willing to waive their physical presence, the proceeding will take place by teleconference.

To that end, defense counsel should confer with the Defendants regarding waiving their physical

presence and provide the attached waiver form to them. If the Defendant consents and is able to

sign the form (either personally or, in accordance with Standing Order 20-MC-174 of March 27,

2020, by defense counsel), defense counsel shall docket the executed form at least 48 hours

prior to the proceeding.

       Defense counsel for the detained Defendants will be given an opportunity to speak with

their clients by telephone for fifteen minutes before the proceeding begins (i.e., at 8:45 a.m.). At

that time, counsel will receive a phone call from the facility so that they can talk to their

respective clients.
       Following this, at 9 a.m. on June 10, counsel and the Defendants should call 888-363-

4749 and enter access code 9196964#. Members of the press and public may call the same

number, but will not be permitted to speak during the conference. All participants should adhere

to the following rules and guidelines during the hearing:

           1. Counsel should use a landline whenever possible, should use a headset instead of
              a speakerphone, and must mute themselves whenever they are not speaking to
              eliminate background noise. In addition, counsel should not use voice-activated
              systems that do not allow the user to know when someone else is trying to speak
              at the same time.

           2. To facilitate an orderly teleconference and the creation of an accurate transcript,
              counsel are required to identify themselves every time they speak. Counsel
              should spell any proper names for the court reporter. Counsel should also take
              special care not to interrupt or speak over one another.

           3. If there is a beep or chime indicating that a new caller has joined while counsel is
              speaking, counsel should pause to allow the Court to ascertain the identity of the
              new participant and confirm that the court reporter has not been dropped from the
              call.

       All counsel are ORDERED to meet and confer in advance of the proceeding and propose

a trial and motions schedule by June 8, 2021.

       The Court finds that the ends of justice served by granting an exclusion of time from

speedy trial computations for the period from today’s date through June 10, 2021, outweigh the

interests of the public and the Defendants in a speedy trial, because doing so will allow the

parties to confer on a motions and trial schedule, will allow time for the Government to prepare

and produce discovery materials to the Defendants, and will allow for the Defendants to begin

reviewing those materials. Time is therefore excluded under the Speedy Trial Act, 18 U.S.C. §

3161(h)(7)(A), until June 10, 2021.

       SO ORDERED.
Dated: June 2, 2021
       New York, New York
                            ____________________________________
                                      ALISON J. NATHAN
                                    United States District Judge
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                                WAIVER OF RIGHT TO BE PRESENT AT
                                  -v-                                           CRIMINAL PROCEEDING
                       ,                                                           21-cr-280 (AJN)
                                               Defendant.
-----------------------------------------------------------------X

Check Proceeding that Applies

____       Conference

           I have been charged in an indictment with violations of federal law. I understand that I have a right to be
           present at all conferences concerning this indictment that are held by a judge in the Southern District of
           New York, unless the conference involves only a question of law. I understand that at these conferences
           the judge may, among other things, 1) set a schedule for the case including the date at which the trial will
           be held, and 2) determine whether, under the Speedy Trial Act, certain periods of time should be properly
           excluded in setting the time by which the trial must occur. I have discussed these issues with my attorney
           and wish to give up my right to be present at the conferences. By signing this document, I wish to advise
           the court that I willingly give up my right to be present at the conferences in my case for the period of time
           in which access to the courthouse has been restricted on account of the COVID-19 pandemic. I request that
           my attorney be permitted to represent my interests at the proceedings even though I will not be present.


Date:                  ____________________________
                       Signature of Defendant

                       ____________________________
                       Print Name


____       Arraignment

           I have been given a copy of the indictment containing the charges against me and have reviewed it with
           my attorney. I understand that I have a right to appear before a judge in a courtroom in the Southern
           District of New York to confirm that I have received and reviewed the indictment; to have the indictment
           read aloud to me if I wish; to enter a plea of either guilty or not guilty before the judge; and to have an
           attorney beside me as I do. By signing this document, I wish to advise the court that after consultation
           with my attorney I willingly give up my right to appear in person before the judge for my arraignment. By
           signing this document, I also wish to advise the court that I willingly give up any right I might have to have
           my attorney next to me for my arraignment so long as the following conditions are met. I want my
           attorney to be able to participate in the proceeding and to be able to speak on my behalf during the
           proceeding. I also want the ability to speak privately with my attorney at any time during the proceeding if
           I wish to do so.


Date:                  ____________________________
                       Signature of Defendant

                       ____________________________
                       Print Name
I hereby affirm that I am aware of my obligation to discuss with my client the charges contained in the indictment,
my client’s rights to attend and participate in the criminal proceedings encompassed by this waiver, and this waiver
form. I affirm that my client knowingly and voluntarily consents to the proceedings being held in my client’s absence.
I will inform my client of what transpires at the proceedings and provide my client with a copy of the transcript of
the proceedings, if requested.


Date:             ____________________________
                  Signature of Defense Counsel


                  ____________________________
                  Print Name




Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter also translated this
document, in its entirety, to the defendant before the defendant signed it. The interpreter’s name is:
_______________________.



Date:             _________________________
                  Signature of Defense Counsel




Accepted:         ________________________
                  Signature of Judge
                  Date:




                                                          2
